Citation Nr: 1430117	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A & A) or on housebound status.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to October 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In November 2013, the case was remanded for additional development.

The issue of entitlement to specially adapted housing has been raised by the record (in a new November 2012 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  .

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran seeks SMC based on the need for A & A or on account of being in housebound status as a result of his service-connected disabilities.  His service-connected disabilities are: (1) postoperative residuals of a left leg injury, with ankylosis of the left knee, paralysis of the peroneal nerve, foot drop, and 2 inch shortening (rated 60 percent); (2) residuals of a cervical spine fracture, with right arm and shoulder weakness (rated 40 percent); and (3) amputation of the distal phalanx, left middle finger (rated 0 percent).  The combined schedular rating for the service-connected disabilities is 80 percent, effective August 18, 1977; a total disability rating based on individual unemployability has also been in effect from August 18, 1977.

In its November 2013 remand, the Board instructed the AOJ to arrange for a VA A & A/housebound examination of the Veteran.  Based on review of the record and examination of the Veteran, the examiner was to opine whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  The examiner was also asked to discuss the Veteran's capability for self-care, and to indicate whether the Veteran is substantially confined to his dwelling and its immediate premises due to his service-connected disabilities.

On VA A & A/housebound examination in January 2014, the examiner (a nurse practitioner who also  reviewed the record) noted that the Veteran was not permanently bedridden, but also noted that he could not travel beyond his current domicile (he was transported to the examination by a specially equipped van, and was accompanied by his wife).  The examiner further noted that the Veteran was morbidly obese and wheelchair bound.  For each of the current diagnoses of hypertension, type II diabetes mellitus, asthma, high cholesterol, acid reflux, status post cervical fusion, sleep apnea, congestive heart failure, chronic urinary tract infection, and gout, the examiner noted that the "Veteran does not require Aid and Attendance for this medical diagnosis."  For the current diagnosis of status post left knee fusion, the examiner noted that the "Veteran does not require Aid and Attendance for this medical diagnosis, but when paired with his obesity, Veteran has decrease[d] mobility."  For the current diagnosis of obesity, the examiner noted that the "Veteran does not require Aid and Attendance for this medical diagnosis alone, but when combined with his left knee fusion, [he has] decrease[d] mobility."  For the current diagnosis of anemia, the examiner noted that the "Veteran [is] advised to discuss with PCP, results written."  For the current diagnosis of "Arthritis all over - neck, shoulder, arm, hands," the examiner did not make any additional notes. (Significantly, the Veteran has a service-connected a cervical spine disability, so any findings pertaining to the neck are critical to the claim at issue.)

Unfortunately, the January 2014 VA examiner did not provide all of the opinions requested by the Board's November 2013 remand instructions.  Specifically, the examiner did not opine whether the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, nor did she indicate whether the Veteran is substantially confined to his dwelling and its immediate premises due to his service-connected disabilities.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a further remand to obtain the requested opinions withy adequate rationale is necessary.

The case is REMANDED for the following:

1.  The AOJ should return the record to the VA examiner who conducted the January 2014 VA A & A / housebound examination for an addendum opinion.  The examiner must review the entire record, and then provide opinions that respond to the following:

(a)	Is the Veteran so helpless as to be in need of regular aid and attendance due to his service-connected disabilities?

(b)	Is the Veteran substantially confined to his dwelling and its immediate premises due to his service-connected disabilities?

[The Veteran's service-connected disabilities are: (1) postoperative residuals of a left leg injury, with ankylosis of the left knee, paralysis of the peroneal nerve, foot drop, and 2 inch shortening; (2) residuals of a cervical spine fracture, with right arm and shoulder weakness; and (3) amputation of the distal phalanx, left middle finger.]

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.
If the VA examiner who conducted the January 2014 examination is unavailable, then the AOJ should arrange for the entire record to be reviewed by another appropriate provider who can render the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

2.  The AOJ should then review the record, ensure all development sought is completed as requested, and readjudicate the issue on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

